UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2247



DOUGLAS G. ROBERTS, M.D.,

                                              Plaintiff - Appellant,

          versus


TOMMY G. THOMPSON, SECRETARY, UNITED STATES
DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-02-1225-AW)


Submitted:   December 19, 2002         Decided:     December 31, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Douglas G. Roberts, Appellant Pro Se. Jennifer Lilore Huesman,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Douglas G. Roberts appeals from the district court’s order

denying relief in his employment discrimination action.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.      See Roberts v.

Thompson, No. CA-02-1225-AW (D. Md. filed Sept. 19, 2002; entered

Sept. 20, 2002). We deny Roberts’ request for an injunction staying

his termination and granting backpay, interest and benefits.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2